UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-4277


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

HARRY MOULTRIE,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:10-cr-00523-MBS-1)


Submitted:     August 8, 2011                 Decided:   September 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     William N. Nettles., United
States Attorney, Jeffrey Mikell Johnson, Robert F. Daley, Jr.,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harry Moultrie pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C.                   § 922(g)(1) (2006), and was

sentenced as an armed career criminal, 18 U.S.C. § 924(e)(1)

(2006),   to   180   months    in    prison.           Moultrie    now   appeals      his

sentence, claiming that two South Carolina state convictions for

assault and battery of a high and aggravated nature (“ABHAN”)

should not have been counted as predicate felonies for armed

career criminal purposes.           We affirm.

           A     defendant     is    an     armed      career     criminal     when    he

violates § 922(g)(1) and has three prior convictions for violent

felonies or serious drug offenses.                     18 U.S.C. § 924(e)(1).           A

violent felony is one “that has as an element the use, attempted

use, or threatened use of physical force against the person of

another . . . or otherwise involves conduct that presents a

serious   potential     risk    of    physical         injury    to   another.”        18

U.S.C.    § 924(e)(2)(B);           U.S.        Sentencing       Guidelines      Manual

§ 4B1.2(a) (2010).

           To determine whether a state offense qualifies as a

violent felony, we use a “categorical approach, which takes into

account   only    the   definition         of    the   offense    and    the   fact    of

conviction.”      United States v. Pierce, 278 F.3d 282, 286 (4th

Cir. 2002).      The characterization of an offense under state law

is not controlling.       See Taylor v. United States, 495 U.S. 575,

                                            2
590-91 (1990).      ABHAN, which is punishable by up to ten years in

prison, is defined as “the unlawful act of violent injury to

another accompanied by circumstances of aggravation.”                 State v.

Fennell, 531 S.E.2d 512, 516 (S.C. 2000).

           Under        the    above     authorities,    Moultrie’s       ABHAN

convictions      were   properly   treated    as   predicate    felonies      for

armed   career    criminal     purposes.     Accordingly,      we   affirm.    We

dispense   with     oral      argument   because   the   facts      and   legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                         3